              Case 5:18-cv-03927-NC Document 80 Filed 05/06/20 Page 1 of 17



     Ned B. Ng, SBN: 282270
 2   Jonathan Durham, SBN: 278227
     Law Offices of Durham & Ng
 3   4600 Northgate Blvd., Suite 145
     Sacramento, California, 95834
 4   Phone: (888)648-4888
 5   Attorneys for Plaintiffs
 6   MINGQUAN LIN, BAO.TUN HE, BING HE, MENGYUN TANG, and XUEYAN XU

 7   Allison C. Lafferty, SBN: 204252
     Kroloff, Belcher, Smart, Perry, & Christopherson
 8   7540 Shoreline Dr.
     Stockton, CA 95219
 9   Phone: (209)478-2000
10
     Attorneys for Defendants
11   UNITED VENTURE REGIONAL CENTER LLC, BREVIA INN
     AND RESTAURANT, LLC, JOE WU, and GLORIA MEI WU
12
13
                              IN THE UNITED STATES DISTRICT COURT
14                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

15
     MINGQUAN LIN, BAO.JUN HE, BING HE,                        Case No.: 5:18-CV-03927-NC
16   MENGYUN TANG, and XUEYAN XU,
17                                                             JOINT STIPULATION OF DISMISSAL
             Plaintiffs,                                       WITH PREJUDICE; ORDER
18
     V.
19

20   UNITED VENTURE REGIONAL CENTER LLC,                       Action Filed:   June 29, 2018
     BREVIA INN                                                Trial Date:     Not set
21   AND RESTAURANT, LLC, JOE WU, and
     GLORIA MEI WU,
22
             Defendants.
23

24

25          TO THE COURT, THE PARTIES, AND THEIR COUNSEL OF RECORD:

26          Plaintiffs MINGQUAN LIN, BAO.JUN HE, BING HE, MENGYUN TANG, and XUEYAN
27   XU ("Plaintiffs"), and Defendants UNITED VENTURE REGIONAL CENTER LLC, BREVIA INN

28

                                                        -1 -
                  JOINT STIPULATION FOR OF DISMISSAL WITH PREJUDICE; ORDER
                Case 5:18-cv-03927-NC Document 80 Filed 05/06/20 Page 2 of 17


     AND RESTAURANT, LLC, JOE WU, and GLORIA MEI WU ("Defendants") (collectively the

 2   "Parties") hereby jointly move the Court for entry of an order confirming the terms of a Settlement

 3   Agreement reached between the parties and dismissing the case with prejudice. The parties further

 4   seek an order by the Court retaining jurisdiction of the case to enforce the terms of the settlement

 5   agreement, if a dispute arises. See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 114 S.

 6   Ct. 1673, 128 L. Ed. 2d 391 (1994); In re Valdez Fisheries Dev. Ass'n, Inc., 439 F.3d 545 (9th Cir.

 7   2006).

 8            This motion is made pursuant to the Federal Rules of Civil Procedure, rule 41, subsections

 9   (a)(l)(ii) and (a)(2), and Local Rules 7-1 and 7-12. The motion is further based on this Joint Motion of

1O   the parties, the attached Proposed Order, the Settlement Agreement signed by all parties attached to

11   this Motion as Exhibit 1, and any other documents the Court may deem necessary to enforcement of

12   the Settlement Agreement.

13            The Parties hereby stipulate to the following terms of the Settlement Agreement reached

14   between them:

15            1. The Parties have agreed to list and sell the property located at 1625 French Camp Turnpike,

16               Stockton, California ("Property") and agree to sell the Property according to the following

17               terms:

18                   a. Within 60 days of execution of the Court's Order, Defendants Vl'ill submit to Lei Chen, on

19                        behalf of Plaintiffs, proposals from at least three different licensed Real Estate brokers to

20                        market and list the Property and business for sale. From these three proposals, the

21                        Parties will, within 10 days, jointly consent to retention of one of the proposals and

22                        retain that broker to list and market the Property.

23                   b. Unless otherwise agreed to in a wTiting signed by all Parties, the Property will be listed

24                        for an amount to be determined by consent of all Parties, however, at the time of the

25                        initial listing the listing price shall not be less than $4,700,000.00 ("Minimum Listing

26                        Price"). The Parties shall accept any qualified offer that will result in Net Sales

27                        Proceeds of at least $4,000,000.00. "Net Sales Proceeds" are defined as the net

28

                                                            -2-
                    JOINT STIPULATION FOR OF DISMISSAL WITH PREJUDICE; ORDER
         Case 5:18-cv-03927-NC Document 80 Filed 05/06/20 Page 3 of 17


                  proceeds to be distributed after payment of the management fee provided in Section 4

   2              below, the Reserve provided for in Section 5 below; any Broker's Commissions,

   3              liens, taxes or other closing costs.

   4          c. Unless otherwise agreed to in a VvTiting signed by all Parties, if after listing and actively

   5              marketing the Property for at least 3 months, there have been no offers received that

   6              will result in Net Sales Proceeds of at least $4,000,000.00, then the Minimum

   7              Listing Price shall be reduced by an amount agreed to between Joe Wu and Lei Chen

   8              of at least 2% per month until a qualified offer is received. The parties agree that they

   9              shall not accept an offer that would result in Net Sales Proceeds of less than

 10               $3,750,000, unless otherwise agreed in writing.

 11           d. The Paiiies agree to jointly make all decisions concerning the marketing and sale of

 12               the Property.

 13           e. The Parties agree to timely review each ofter received from the broker and to respond

 14               within five (5) business days to any offer submitted.

 15    2. The Parties have agreed to distribute the funds from the sale of the Properiy as follows:

 16           a. For any sale where the Net Sales Proceeds will be at least $3,750,000 the

 17               distribution of proceeds shall be as follows:

 18                    1.   Plaintiffs shall receive $2,500,000, a return of their capital contribution.

 19                   11.   United Ventures Regional Center, LLC shall receive $1,217,517.31, a return

 20                         of its capital investment.

. 21                 111.   Any Net Sales Proceeds available from the sale of the Property available for

 22                         distribution in excess of $3,750,000 ("Excess") shall be distributed as

 23                         follows:

 24                            1. Plaintiffs shall receive 50% of the Excess;

 25                            2. United Ventures Regional Center, LLC shall receive 50-% of the

 26                                Excess.

 27

 28

                                                     - .) -
             JOINT STIPULATION FOR OF DISMISSAL WITH PREJUDICE; ORDER
       Case 5:18-cv-03927-NC Document 80 Filed 05/06/20 Page 4 of 17


 1          b. If, after marketing the Property pursuant to Section 1(c). above, the Net Sales

 2              Proceeds are less than $3,750,000, then the Net Sales Proceeds shall be divided as

 3              follows:

 4                   1.   Plaintiff's shall receive 70% of the Net Sales Proceeds.

 5                  11.   United Ventures Regional Center, LLC shall receive 30% of the Net Sales

 6                        Proceeds.

 7   3. The Parties agree that United Ventures Regional Center, LLC shall receive a management

 8       fee of 8% of gross sales for 2020, calculated as of the date of close of escrow. This amount

 9       is to be paid to United Ventures Regional Center, LLC at the time of the Sale and shall be

10       deducted before any determination of Net Sales Proceeds.

11   4. The Parties agree to withhold and a reserve $50,000 from the sale of the Property. The

12      Reserve shall be held in an account in the name of Brevia Inn and Restaurant LLC. This

13      Reserve shall be held for one year following the sale of the Property and shall be used to

14      cover expenses incurred by either Brevia Inn and Restaurant LLC or BRCA Stockton, LP

15      related to the sale of the Property, including but not limited to federal, state or local taxes,

16      CPA fees or attorney fees related to or resulting from the sale or dissolution of BRCA

17       Stockton, LP. It� after one year from the sale of the Property any of the Reserve remains

18      unused, it shall be distributed pursuant to the provision for distribution of the Excess in

19      Section 2(A)(iii) above.

20   5. The Patiies agree that at or before distribution of the Net Sales Proceeds, provided in

21      Section 2 above, they shall take all steps necessary to dissolve BRCA Stockton, LP,

22      including execution of any documents requested for dissolution.

23   6. Because the Plaintiffs all live in China, Lei Chen of PE Technologies, Inc., shall act as the

24      representative of Plaintiffs in the decisions to be made pursuant to Section 1 and Section 2

25      of this Stipulation. Agreement or acceptance signed by Lei Chen, constitutes agreement to

26      or acceptance by all the Plaintiffs collectively. The final distribution of any funds due

27

28

                                                  -4 -
           JOINT STIPULATION FOR OF DISMISSAL WITH PREJUDICE; ORDER
             Case 5:18-cv-03927-NC Document 80 Filed 05/06/20 Page 5 of 17


 1             PlaintifTs shall be paid to The Law Offices of Durham & Ng Client Trust account for

 2             disbursement to Plaintiffs.

 3         7. Defendants agree not encumber or clause any liens to be record against the Property. If

 4             Defendants cause a lien or encumbrance to be recorded against the Property, Defendants,

 5             will at no cost to Plaintiffs, cause the lien or encumbrance to be removed prior to sale of the

 6             Property.

 7         8. Plaintiffs shall record a Release of the Lis Pendens recorded against the Property.

 8         9. The Parties hereby expressly agree and stipulate that the Federal Court Magistrate shall

 9             retain jurisdiction over this matter pursuant to provisions of the Federal Rules of Civil

10             Procedure.

11         l 0. The Parties agree that they will not make any negative, disparaging, defamatory or libelous

12             statements to any third parties regarding any of the other Parties. The foregoing does not

13             apply to statutorily privileged statements made to governmental or law enforcement

14             agencies or pursuant to court order.

15
16   Dated: May 5, 2020                                       Respectfully submitted,

17

18      /s/ Ned B. Ng                                             /s/ Allison Cherry Lafferty____         _
                                                                                                          _
     Ned B. Ng                                                Allison C. Lafferty
19                                                            Kroloff, Belcher, Smart, Perry, &
     Law Offices of Durham and Ng
20                                                            Christopherson
     Attorneys for Plaintiffs
21   MINGQUAN LIN, BAOJUN HE, BING HE,                        Attorneys for Defendants
     MENGYUN TANG, and XUEYAN XU                              UNITED VENTURE REGIONAL CENTER
22                                                            LLC, BREVIA INN AND RESTAURANT,
                                                              LLC, JOE WU, and GLORIA MEI WU
23

24

25

26

27

28

                                                       -5 -
                 JOINT STIPULATION FOR OF DISMISSAL WITH PREJUDICE; ORDER
               Case 5:18-cv-03927-NC Document 80 Filed 05/06/20 Page 6 of 17


                                                       ORDER
 2          THIS MATTER having come before the Court on the Joint Stipulation to Dismiss With

 3   Prejudice, submitted by all Plaintiffs and Defendants ("the Pai1ies''), and upon consideration thereof

 4   and for good cause shown,

 5          IT IS HEREBY ORDERED that the Parties' Joint Stipulation and Motion to Dismiss With

 6   Prejudice is GRANTED. The Court orders that all claims shall be dismissed, with prejudice, \Vith each

 7   party to bear its own attorneys' fees, expenses, and costs.

 8          IT IS FURTHER ORDERED that the Court shall retain jurisdiction to enforce the terms of the

 9   Settlement Agreement and Joint Stipulation as follows:

10          11. The Parties have agreed to list and sell the property located at 1625 French Camp Turnpike,
11              Stockton, California ("Property") and agree to sell the Property according to the following

12              terms:

13                  a. Within 60 days of execution of the Comt's Order, Defendants will submit.to Lei Chen, on

14                       behalf of Plaintiffs, proposals from at least three different licensed Real Estate brokers to

15                       market and list the Property and business for sale. From these three proposals, the

16                       Parties will, within 10 days, jointly consent to retention of one of the proposals and

17                       retain that broker to list and market the Property.

18                  b. Unless otherwise agreed to in a writing signed by all Parties, the Property will be listed

19                       for an amount to be determined by consent of all Parties, however, at the time of the

20                       initial listing the listing price shall not be less than $4,700,000.00 ("Minimum Listing

21                       Price"). The Pmties shall accept any qualified offer that will result in Net Sales

22                       Proceeds of at least $4,000,000.00. "Net Sales Proceeds" are defined as the net

23                       proceeds to be distributed after payment of the management fee provided in Section 4

24                       below, the Reserve provided for in Section 5 below; any Broker's Commissions,

25                       liens, taxes or other closing costs.

26                  c. Unless otherwise agreed to in a writing signed by all Parties, if after listing and actively

27                       marketing the Property for at least 3 months, there have been no offers received that

28
                                                           -6 -
                    JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE; ORDER
       Case 5:18-cv-03927-NC Document 80 Filed 05/06/20 Page 7 of 17


 1              will result in Net Sales Proceeds of at least $4,000,000.00, then the Minimum

 2              Listing Price shall be reduced by an amount agreed to between Joe Wu and Lei Chen

 3              of at least 2% per month until a qualified offer is received. The parties agree that they

 4              shall not accept an offer that would result in Net Sales Proceeds of less than

 5              $3,750,000, unless otherwise agreed in writing.

 6          d. The Parties agree to jointly make all decisions concerning the marketing and sale of

 7              the Property.

 8          e. The Parties agree to timely review each offer received from the broker and to respond

 9              within five (5) business days to any offer submitted.

10   12. The Parties have agreed to distribute the funds from the sale of the Prope11y as follows:

11          a. For any sale where the Net Sales Proceeds will be at least $3,750,000 the

12              distribution of proceeds shall be as follows:

13                   1.   Plaintiffs shall receive $2,500,000, a return of their capital contribution.

14                  11.   United Ventures Regional Center, LLC shall receive $1,217,517.31, a return

15                        of its capital investment.

16                 m. Any Net Sales Proceeds available from the sale of the Property available for

17                        distribution in excess of $3,750,000 ("Excess") shall be distributed as

18                        follows:

19                           1. Plaintiffs shall receive 50% of the Excess;

20                           2. United Ventures Regional Center, LLC shall receive 50-% of the

21                               Excess.

22          b. If, after marketing the Property pursuant to Section 1(c). above, the Net Sales

23              Proceeds are less than $3,750,000, then the Net Sales Proceeds shall be divided as

24              follows:

25                   1.   Plaintiffs shall receive 70% of the Net Sales Proceeds.

26                  11.   United Ventures Regional Center, LLC shall receive 30% of the Net Sales

27                        Proceeds.

28

                                                   -7 -
             JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE; ORDER
       Case 5:18-cv-03927-NC Document 80 Filed 05/06/20 Page 8 of 17


 1   13. The Parties agree that United Ventures Regional Center, LLC shall receive a management

 2       fee of 8% of gross sales for 2020, calculated as of the date of close of escrow. This amount

 3       is to be paid to United Ventures Regional Center, LLC at the time of the Sale and shall be

 4       deducted before any detennination of Net Sales Proceeds.

 5   14. The Parties agree to withhold and a reserve $50,000 from the sale of the Property. The

 6       Reserve shall be held in an account in the name of Brevia Inn and Restaurant LLC. This

 7       Reserve shall be held for one year following the sale of the Property and shall be used to

 8      cover expenses incurred by either Brevia Inn and Restaurant LLC or BRCA Stockton, LP

 9      related to the sale of the Property, including but not limited to federal, state or local taxes,

10      CPA fees or attorney fees related to or resulting from the sale or dissolution of BRCA

11       Stockton, LP. IC after one year from the sale of the Property any of the Reserve remains

12      unused, it shall be distributed pursuant to the provision for distribution of the Excess in

13      Section 2(A)(iii) above.

14   15. The Parties agree that at or before distribution of the Net Sales Proceeds, provided in

15      Section 2 above, they shall take all steps necessary to dissolve BRCA Stockton, LP,

16      including execution of any documents requested for dissolution.

17   16. Because the Plaintiffs all live in China, Lei Chen of PE Technologies, Inc., shall act as the

18      representative of Plaintiffs in the decisions to be made pursuant to Section 1 and Section 2

19      of this Stipulation. Agreement or acceptance signed by Lei Chen, constitutes agreement to

20      or acceptance by all the Plaintiffs collectively. The final distribution of any funds due

21      Plaintiffs shall be paid to The Law Offices of Durham & Ng Client Trust account for

22      disbursement to Plaintiffs.

23   17. Defendants agree not encumber or clause any liens to be record against the Property. If
24      Defendants cause a lien or encumbrance to be recorded against the Property, Defendants,

25      will at no cost to Plaintiffs, cause the lien or encumbrance to be removed prior to sale of the

26      Property.

27   18. Plaintiffs shall record a Release of the Lis Pendens recorded against the Property.
28

                                                -8 -
             JOINT STIPULATION FOR DISMISSAL WITH PRE.JUDICE; ORDER
       Case 5:18-cv-03927-NC Document 80 Filed 05/06/20 Page 9 of 17


 1   19. The Parties hereby expressly agree and stipulate that the Federal Court Magistrate shall

 2      retain jurisdiction over this matter pursuant to provisions of the Federal Rules of Civil

 3      Procedure.

 4   20. The Parties agree that they will not make any negative, disparaging, defamatory or libelous

 5      statements to any third parties regarding any of the other Parties. The foregoing does not

 6      apply to statutorily privileged statements made to governmental or law enforcement

 7      agencies or pursuant to court order.

 8
                                                                          S DISTRICT
 9                6th day of _ M
     ENTERED this___           _a _
                                  y _
                                    _ , 2020.                          ATE           C
                                                                      T




                                                                                                O
                                                                 S
10




                                                                                                 U
                                                                ED




                                                                                                  RT
                                                            UNIT
                                                                               TED
11                                                                    GRANJudge
                                                        United States District




                                                                                                         R NIA
12
                                                                                                     s
                                                                                         M. Cousin

                                                            NO
                                                                               thanael
13                                                                    Judge Na




                                                                                                         FO
                                                             RT




                                                                                                     LI
14                                                                   ER
                                                                H




                                                                                                A
                                                                          N                      C
                                                                                            F
                                                                              D IS T IC T O
15                                                                                  R

16
17

18

19

20

21

22

23

24

25
26

27

28

                                               -9-
             JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE; ORDER
Case 5:18-cv-03927-NC Document 80 Filed 05/06/20 Page 10 of 17
Case 5:18-cv-03927-NC Document 80 Filed 05/06/20 Page 11 of 17
Case 5:18-cv-03927-NC Document 80 Filed 05/06/20 Page 12 of 17
Case 5:18-cv-03927-NC Document 80 Filed 05/06/20 Page 13 of 17
Case 5:18-cv-03927-NC Document 80 Filed 05/06/20 Page 14 of 17
Case 5:18-cv-03927-NC Document 80 Filed 05/06/20 Page 15 of 17
Case 5:18-cv-03927-NC Document 80 Filed 05/06/20 Page 16 of 17
Case 5:18-cv-03927-NC Document 80 Filed 05/06/20 Page 17 of 17
